Exhibit 10.1

EXECUTION

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT AND WAIVER

dated as of March 31, 2016

Among

IDENTIV, INC.,

as the Borrower,

IDONDEMAND, INC.,

as the Guarantor

and

OPUS BANK

as Lender

 

 

 

Re Credit Agreement dated as of March 31, 2014

 

 

 



--------------------------------------------------------------------------------

THIRD AMENDMENT TO CREDIT AGREEMENT AND WAIVER

THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND WAIVER dated as of March 31,

2016 (this “Amendment”) is by and among (a) IDENTIV, INC., a Delaware
corporation formerly known as Identive Group, Inc. (the “Borrower”), (b)
IDONDEMAND, INC., a Delaware corporation (the “Guarantor”), and (c) OPUS BANK, a
California commercial bank, as Lender (“Lender”). All capitalized terms used
herein without definition shall have the same meanings herein as such terms are
defined in the below defined Loan Agreement.

WITNESSETH:

WHEREAS, Borrower and Lender entered into that certain Credit Agreement dated as
of March 31, 2014 (as amended, the “Loan Agreement”).

WHEREAS, the parties hereto wish to (a) decrease the Revolving Loan Commitment,
(b) add new covenants as set forth below, (c) waive Borrower’s compliance with
Section 7.11(c) (Minimum Asset Coverage Ratio) for the fiscal months ended
January 31, 2016 and February 29, 2016, (d) waive Borrower’s compliance with
Section 6.02(a) (Compliance Certificate) for the fiscal months ended January 31,
2016 and February 29, 2016, (e) amend said Section 7.11(c) (Minimum Asset
Coverage Ratio), and (f) provide for additional Warrants and certain amendments
to the existing Warrants.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

Section 1. Amendment. From and after the Amendment Effective Date the Loan
Agreement is hereby amended as follows:

(a) Section 1.01 of the Loan Agreement is hereby amended by deleting the
definition of “Revolving Loan Commitment” in its entirety and inserting the
following in lieu thereof:

““Revolving Loan Commitment” means the commitment of the Lender to make
Revolving Loans in an aggregate outstanding amount not to exceed $10,000,000, as
such amount may be reduced from time to time pursuant to Section 2.05.”

(b) Section 6.01(c) of the Loan Agreement is hereby amended by deleting the same
in its entirety and inserting the following in lieu thereof:

“(c) as soon as available, but in any event within 20 days after the end of each
calendar month, a monthly Asset Coverage Ratio Report (as required by Section
7.11(c)), a monthly cash report (as required by Section 7.11(e)), monthly
accounts receivable and payable reports with agings and monthly inventory and
equipment report, all in reasonable detail; and”



--------------------------------------------------------------------------------

(c) 7.11 of the Loan Agreement is hereby amended by deleting the same in its
entirety and inserting the following in lieu thereof:

“7.11 Financial Covenants.

(a) Tangible Net Worth. Permit the sum of the Consolidated Tangible Net Worth
plus the amount shown on the Borrower’s current balance sheet for the 1994
Settlement Agreement to be less than the sum of $8,000,000 plus, an amount equal
to 50% of the amount of any Cash proceeds from any equity or Subordinated Debt
issued by the Borrower after December 1, 2015 as of the end of any fiscal
quarter of the Borrower measured quarterly beginning at the end of the fiscal
quarter ending December 31, 2015.

(b) Maximum Senior Leverage Ratio. Permit the Senior Leverage Ratio to be
greater than 2.50 to 1.00 at all times beginning at the end of the fiscal
quarter ending March 31, 2017.

(c) Minimum Asset Coverage Ratio. Permit the Asset Coverage Ratio (measured
monthly beginning at the end of the first full month after the Amendment
Effective Date) to be less than: (i) 0.70 to 1.00 at all times from the
Amendment Effective Date through and including the fiscal month ending August
31, 2016; (ii) 0.80 to 1.00 at all times beginning at the end of the fiscal
month ending August 31, 2016 through and including the fiscal month ending
November 30, 2016; and (iii) 1.00 to 1.00 at all times after the fiscal month
ending November 30, 2016.

(d) Minimum EBITDA. Permit Consolidated EBITDA: (i) for the fiscal quarter
ending on September 30, 2016, to be less than $500,000; (ii) for the fiscal
quarter ending on December 31, 2016, to be less than $1,250,000; and (iii) for
each fiscal quarter thereafter, to be less than $1,500,000.

(e) Minimum Cash. Permit, at all times (and reported monthly), the Designated
Deposit Account to have an unrestricted cash balance of less than $7,500,000.”

Section 2. Waiver. From and after the Amendment Effective Date, the Lender
hereby waives any Default or Event of Default arising under the Credit Agreement
due to the failure of the Borrower to comply with the requirements of (a)
Section 7.11(c) of the Credit Agreement (Minimum Asset Coverage Ratio) with
respect to the fiscal months ending January 31, 2016 and February 29, 2016, and
(b) Section 6.02(a) of the Credit Agreement with respect to the fiscal months
ending January 31, 2016 and February 29, 2016.

Section 3. Additional Agreements. (a) Existing Warrants. On the date hereof,
Borrower agrees that it will deliver to Lender an amendment to the Warrants that
(i) increases the number of shares of Common Stock covered thereby to 200,000
(the “Additional Warrants”), and (ii) revises the Exercise Price to the average
closing price of Borrower’s common stock for the five (5) trading days ending on
the Amendment Effective Date.



--------------------------------------------------------------------------------

(b) New Warrants. Borrower agrees that it will deliver to Lender (effective upon
the date of Lender’s written request) a common stock purchase warrant or
warrants (the “New Warrants”) identical in all respects to the Warrants (other
than the number of shares exercisable and the exercise price), initially
exercisable for 100,000 of the same class of shares of common stock as the
Warrants delivered to Lender on the Closing Date, duly executed and delivered by
an authorized officer of the Borrower, on each of the following dates in the
event that the outstanding principal amount of each Loan exceeds the amount
corresponding to such date:

 

Quarter Ending   

Outstanding Principal Balance

Of Loans

 

September 30, 2016

   $ 15,000,000   

December 31, 2016

   $ 10,000,000   

March 31, 2017

   $ 5,000,000   

The exercise price of such New Warrants, if issued, shall be the average closing
price of Borrower’s common stock for the five (5) trading days ending on the
last trading date of the quarter with respect to which such New Warrants are
issued.

(c) Amendment to Registration Rights Agreement. On the date hereof, Borrower
agrees that it will deliver to Lender an amendment to the Registration Rights
Agreement dated as of March 31, 2014 (the “RRA”) satisfactory in form and
substance to Lender which amendment will cause the Additional Warrants and the
New Warrants to be “Registrable Securities” under the RRA, which will provide
that upon Lender’s request, Borrower shall promptly register such Warrants for
re-sale at such time as it is eligible to do so on Form S-3 or any successor
form of registration statement.

Section 4. Representations and Warranties. The Guarantor and the Borrower each
hereby represents and warrants to Lender as follows:

(a) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing (or would result from the amendment of the Loan
Documents contemplated hereby).

(b) The execution, delivery and performance by the Guarantor and the Borrower of
this Amendment has been duly authorized by all necessary corporate and other
action and do not and will not require any registration with, consent or
approval of, or notice to or action by, any Person (including any Governmental
Authority) in order to be effective and enforceable.

(c) This Amendment and each of the other Loan Documents (as amended by this
Amendment) constitute the legal, valid and binding respective obligations of the
Guarantor and the Borrower, enforceable against it in accordance with their
respective terms.



--------------------------------------------------------------------------------

(d) All representations and warranties of the Guarantor and the Borrower in the
Loan Documents (each as amended by this Amendment) are true and correct in all
material respects as of the date hereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct in all material respects as of such earlier
date).

(e) Each of the Guarantor and the Borrower is entering into this Amendment on
the basis of its own investigation and for its own reasons, without reliance
upon Lender or any other Person.

(f) Each of the Guarantor and the Borrower’s respective obligations under the
Loan Agreement, each Guaranty and under the other Loan Documents, as applicable,
are not subject to any defense, counterclaim, set-off, right of recoupment,
abatement or other claim.

Section 5. Continuing Effectiveness; Ratification of Loan Documents. As herein
amended, each of the Loan Documents (including, without limitation, each
Guaranty) shall remain in full force and effect and each of the agreements,
guarantees and obligations contained therein (as amended hereby) is hereby
ratified and confirmed in all respects.

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment.

Section 7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

Section 8. Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns, and shall inure to
the benefit of the parties hereto, and their respective successors and assigns.

Section 9. Effectiveness. The agreements set forth herein shall become effective
on the date (the “Amendment Effective Date”) when the Lender shall have (a)
executed this Amendment, (b) received counterparts of this Amendment executed by
Borrower and the Guarantor, and (c) payment of all reasonable fees and expenses
of Lender as required by Section 9.03 of the Loan Agreement.



--------------------------------------------------------------------------------

Section 10. Entire Agreement. This Amendment constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first set forth
above.

 

IDENTIV, INC., a Delaware corporation, as the Borrower By:  

/s/ Steven Humphreys

  Name:   Steven Humphreys   Its:   Chief Executive Officer IDONDEMAND, INC., a
Delaware corporation, as a Guarantor By:  

/s/ Steven Humphreys

Name:  

Steven Humphreys

Title:  

CEO, Identiv Inc. for IDOnDemand, Inc.

OPUS BANK, as Lender By:  

/s/ Kevin McBride

  Kevin McBride   Senior Managing Director